Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Claims 1-14 are pending in this application.  Claims 15-30 have been cancelled.  This is the second action on the merits. This action is in response to Applicants’ attorney’s phone message on February 10, 2021. 
Priority
U.S. Patent Application No. 16/951,796, filed on November 18, 2020 is a continuation of U.S. Patent Application No. 16/824,630, filed on 3/19/2020 is a continuation of U.S. Patent Application No. 16/690,788, filed on 11/21/2019; which is a continuation of U.S. Patent Application No. 16/393,775, filed on 4/24/2019, now abandoned; which is a continuation of U.S. Patent Application No. 16/111,014, filed on 8/23/2018, now U.S. Patent No. 10,294,232; which is a continuation of U.S. Patent Application No. 15/900,660, filed on 2/20/2018, now U.S. Patent No. 10,106,548; which is a continuation of U.S. Patent Application No. 15/887,744, filed on 2/02/2018, now abandoned; which is a continuation of U.S. Patent Application No. 15/645,319, filed on 7/10/2017, now abandoned and having 2 RCE-type filings therein; which is a continuation of U.S. Patent Application No. 15/497,896, filed on 4/26/2017, now U.S. Patent No. 9,725,455, which is a continuation of U.S. Patent Application No.
15/386,118, filed on 12/21/2016, now U.S. Patent No. 9,713,617; which is a division of U.S. Patent Application No. 14/405,317, filed on 12/03/2014, now U.S. Patent 
61/655,381, filed on 6/04/2012.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.
Examiner's Amendment

	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone message from Hathaway P. Russell on February 10, 2021. The application has been amended as follows: 
In claim 1, line 4, replace the term “and” with the following term: “with”.

Examiner’s Statement of Reasons for Allowance

	Claims 1-14 are allowed.
Claims 1-14 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to a pharmaceutical composition comprising a crystalline form of ibrutinib prepared by a special process. 
Conclusion
	Claims 1-14 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699